UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS Global Thematic Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 42 Tax Information 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Global Thematic Fund returned -0.01% in the 12-month period ended August 31, 2012, trailing the 8.12% return of the fund's benchmark, the MSCI World Index, and the 4.65% average return of the funds in its Morningstar World Stock Funds peer group. When choosing securities, portfolio management uses a combination of three analytical disciplines: research, growth orientation and analysis of global themes. As of its fiscal year-end, the fund was diversified among 13 themes, as outlined in the table on pages 6and 7. The primary reason for the fund's 12-month underperformance was our resistance to chasing the short-term outperformance of defensive stocks, such as those in the consumer staples and utilities sectors. These market segments performed very well during the past year, reflecting investors' search for relative safety from the European debt crisis and the slowdown in China's economic growth. Instead, we maintained our steady discipline of investing in fundamentally sound companies that meet our thematic guidelines — a course we think is wiser than trying to wager on a "risk-on" or "risk-off" global scenario. This long-term approach led us to sizeable weightings in more volatile market segments, such as the materials and energy sectors, and — from a geographic standpoint — the emerging markets. During the past year, all of these groups underperformed amid investors' flight from economically sensitive investments. However, we believe thematic investment excels when the environment permits the investor to look one to two years ahead rather than focusing on day-to-day events. We believe our themes remain firmly intact, and we remain confident that the current economic and politically induced stress in the global markets will not derail the fundamental changes that should drive the long-term performance of our individual holdings. Fund Performance Among the fund's 13 themes, the leading contributors to performance were Supply Chain Dominance, Private/Public Partnerships, Personalized Medicine and Talent & Ingenuity, while the most significant detractors were Disequilibria, Asymmetric Negotiators and Large Units/Bottom Billion. The three themes that lagged did so largely due to the specific areas in which each invests — deep-value companies, energy/natural resources and the emerging markets, respectively. Each of these groups fell short of the broader market's return during the past 12 months. Fund Assets by Theme, as of August 31, 2012 (as a % of Investment Portfolio) Supply Chain Dominance Holds companies that are gaining leverage over their suppliers, customers and competitors through economies of scale and/or cost savings Largest holding: Samsung Electronics Co., Ltd. 15.7% Disequilibria Focuses on situations where investors do not fully understand the capacity of an industry or a company to adapt to a structural change Largest holding: Telefonaktiebolaget LM Ericsson "B" 14.3% Large Units/Bottom Billion Invests in companies that are benefiting from the bottom billion population segment in the very poor emerging-markets countries Largest holding: Unilever NV 11.0% Global Agribusiness Seeks companies that stand to benefit from the rapidly changing dietary needs of a growing global population Largest holding: The Mosaic Co. 10.8% Personalized Medicine Seeks companies at the forefront of the shift in medical care to "predict-and-prevent" from "identify-and-cure" Largest holding: Laboratory Corp. of America Holdings 10.6% Asymmetric Negotiators Invests in companies whose access to resources in limited supply provides them with pricing power Largest holding: Rio Tinto PLC 7.4% Market-Implied Distressed Seeks companies that are priced at low valuations due to unwarranted pessimism or short-term misperceptions of risk Largest holding: Bank of America Corp. 6.9% Market Hedge Holds defensive companies that can provide a cushion against downside risk in the broader market Largest holding: Williams Companies, Inc. 6.5% Talent & Ingenuity Invests in companies that thrive on human talent rather than relying on hard assets Largest holding: Oracle Corp. 6.2% Security Seeks to identify companies that provide the resources necessary to protect people, their assets and information Largest holding: Julius Baer Group Ltd. 3.6% Indian Ocean Seeks to capitalize on the region's emergence as an epicenter for competition between China, India and other players for trade, resources, security and general hegemony Largest holding: ICICI Bank Ltd. 3.4% Private/Public Partnerships Invests in companies that partner with governments and regulators Largest holding: Deutsche Post AG 2.6% Sufficiency Focuses on the difficulty of sustaining perpetual economic growth in a world of finite resources Largest holding: Infineon Technologies AG 1.0% Total 100% Source: Global Thematic Partners, L.L.C. In terms of individual companies, the fund's top contributors were Samsung Electronics Co., Ltd., Deutsche Post AG and Monsanto Co., while its largest detractors were Commerzbank AG,* Deutsche Lufthansa AG and Erste Group Bank AG. * Not held in the portfolio as of August 31, 2012. "We believe that the stocks of socially relevant businesses with diverse products, assets and geographic footprints may be less risky on a long-term basis than many perceived 'safe havens.'" Outlook and Positioning Our current view is centered on the thesis that so-called "risk-free" assets, such as government bonds, are extremely overvalued due to investors' frantic quest for safety. On the flip side of this, we believe reduced equity ownership by investors seeking to avoid short-term pain has created attractive valuations in numerous companies. As a result, we believe that the stocks of socially relevant businesses with diverse products, assets and geographic footprints may be less risky on a long-term basis than many perceived "safe havens." While the day-to-day movements of the market are likely to remain volatile and headline-driven in the near term, the world of economic and scientific progress continues to evolve. We believe it is only a matter of time until markets accept that human productivity — fueled by more ideas and a better division of labor and energy — has accelerated while investors were preoccupied with matters such as Italian debt and the deceleration of Chinese growth. We will therefore seek to use market volatility as an opportunity to increase our holdings in enterprises with the greatest long-term promise. Ten Largest Equity Holdings at August 31, 2012 (25.3% of Net Assets) Country Percent 1. The Mosaic Co. Provides and distributes crop nutrients United States 3.4% 2. Telefonaktiebolaget LM Ericsson "B" Producer of advanced systems and products for wired and mobile communications Sweden 3.0% 3. Deutsche Post AG Provides mail delivery services to the public and businesses Germany 2.8% 4. Dow Chemical Co. Producer of chemicals United States 2.6% 5. Monsanto Co. Provider of agricultural products United States 2.4% 6. Laboratory Corp. of America Holdings Developer of medical tests used in patient diagnosis, monitoring and treatment United States 2.4% 7. Potash Corp. of Saskatchewan, Inc. Producer of potash, phosphate and nitrogen Canada 2.4% 8. ICICI Bank Ltd. Specializes in retail and corporate banking India 2.2% 9. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 2.2% 10. Calpine Corp. Acquires, develops, owns and operates power generation facilities, as well as sells electricity in the United States United States 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Subadvisor Global Thematic Partners, L.L.C. ("GTP"), New York, New York, is the subadvisor for the fund. GTP manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Manager Oliver Kratz, Chief Executive Officer Lead Portfolio Manager, GTP. Began managing the fund in 2003. • Joined GTP after 14 years of experience as portfolio manager for global equity products at Deutsche Asset Management and two years of experience at Merrill Lynch, Brown Brothers Harriman and McKinsey & Co. • BA, Tufts University and Karlova Universidad, Prague; MALD, Ph.D, The Fletcher School, administered jointly by Harvard University and Tufts University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Returns reflect reinvestment of dividends net of withholding taxes. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar World Stock Funds category represents international funds that have more than 20% of stocks invested in the United States. Contributors and detractors incorporate both a stock's return and its weight. If two stocks have the same return but one has a larger weighting in the fund, it will have a larger contribution to return in the period. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -0.01% 4.70% -5.05% 6.75% Class B -0.76% 3.87% -5.84% 5.87% Class C -0.75% 3.92% -5.77% 5.94% MSCI World Index† 8.12% 7.91% -1.77% 6.49% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.76% 2.66% -6.17% 6.12% Class B (max 4.00% CDSC) -3.73% 3.25% -5.99% 5.87% Class C (max 1.00% CDSC) -0.75% 3.92% -5.77% 5.94% MSCI World Index† 8.12% 7.91% -1.77% 6.49% No Sales Charges Life of Institutional Class* Class R -0.34% 4.34% -5.34% 6.48% N/A Class S 0.30% 5.00% -4.79% 7.06% N/A Institutional Class 0.31% 5.03% N/A N/A -0.37% MSCI World Index† 8.12% 7.91% -1.77% 6.49% 0.99% * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through August 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.52%, 2.31%, 2.26%, 1.80%, 1.21% and 1.20% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS Global Thematic Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — World Stock Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 83 3-Year of 86 5-Year of 91 10-Year of 62 Class B 1-Year of 86 3-Year of 89 5-Year of 95 10-Year of 73 Class C 1-Year of 86 3-Year of 89 5-Year of 94 10-Year of 72 Class R 1-Year of 85 3-Year of 87 5-Year of 93 Class S 1-Year of 82 3-Year of 84 5-Year of 89 10-Year of 57 Institutional Class 1-Year of 82 3-Year of 84 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of August 31, 2012 Shares Value ($) Common Stocks 96.6% Austria 0.8% Erste Group Bank AG* (Cost $9,655,401) Bahrain 0.3% Aluminium Bahrain 144A (GDR) (Cost $4,458,681) Belgium 0.8% Belgacom SA (Cost $6,971,931) Bermuda 0.8% Lazard Ltd. "A" (a) (Cost $6,954,783) Brazil 3.3% All America Latina Logistica SA Braskem SA (ADR) (a) Diagnosticos da America SA Embraer SA (ADR) Gol Linhas Aereas Inteligentes SA (ADR)* (a) SLC Agricola SA (Cost $35,550,865) Canada 6.6% Barrick Gold Corp. (a) Detour Gold Corp.* Goldcorp, Inc. Kinross Gold Corp. Potash Corp. of Saskatchewan, Inc. (a) Talisman Energy, Inc. TransAlta Corp. (Cost $61,904,266) China 2.8% China Life Insurance Co., Ltd. (ADR) (a) China Life Insurance Co., Ltd. "H" Home Inns & Hotels Management, Inc. (ADR)* (a) Li Ning Co., Ltd. (a) Mindray Medical International Ltd. (ADR) (a) Yanzhou Coal Mining Co., Ltd. "H" (Cost $30,483,194) Denmark 0.8% A P Moller-Maersk AS "B" Vestas Wind Systems AS* (a) (Cost $11,807,481) Egypt 0.6% Orascom Telecom Holding SAE (GDR) REG S* (Cost $2,051,745) France 1.3% LVMH Moet Hennessy Louis Vuitton SA Renault SA (Cost $9,974,755) Germany 9.7% Adidas AG Axel Springer AG (a) Deutsche Lufthansa AG (Registered) Deutsche Post AG (Registered) Fraport AG (a) Infineon Technologies AG Metro AG TAG Immobilien AG (Cost $83,054,447) India 2.2% ICICI Bank Ltd. (ADR) (a) (Cost $22,047,245) Israel 1.3% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $13,499,546) Japan 3.5% FANUC Corp. Hitachi Ltd. INPEX Corp. (Cost $28,511,910) Korea 2.3% POSCO (ADR) (a) Samsung Electronics Co., Ltd. (Cost $14,565,926) Malaysia 0.5% CIMB Group Holdings Bhd. (Cost $4,124,507) Mexico 1.1% Wal-Mart de Mexico SAB de CV "V" (Cost $9,911,296) Netherlands 3.9% Koninklijke (Royal) KPN NV (a) LyondellBasell Industries NV "A" (b) QIAGEN NV* Unilever NV (CVA) (Cost $36,492,319) Panama 0.7% Copa Holdings SA "A" (Cost $5,410,928) Russia 1.9% Gazprom OAO (ADR) (c) LUKOIL OAO (ADR) (c) Sberbank of Russia (ADR) (c) (Cost $16,117,120) South Africa 2.7% MTN Group Ltd. Murray & Roberts Holdings Ltd.* (a) Shoprite Holdings Ltd. Standard Bank Group Ltd. Tiger Brands Ltd. (Cost $22,505,268) Sweden 3.0% Telefonaktiebolaget LM Ericsson "B" (Cost $28,676,402) Switzerland 4.1% Julius Baer Group Ltd.* Novartis AG (Registered) Roche Holding AG (Genusschein) (Cost $34,932,310) Thailand 1.3% Bangkok Bank PCL (Foreign Registered) Kasikornbank PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) Siam Cement Public Co., Ltd. (Cost $11,302,212) United Kingdom 1.5% Rio Tinto PLC (Cost $13,506,550) United States 38.8% Abbott Laboratories Adobe Systems, Inc.* Advanced Micro Devices, Inc.* (a) AGCO Corp.* (a) AllianceBernstein Holding LP (a) Bank of America Corp. Bunge Ltd. (a) Calpine Corp.* Chevron Corp. (a) Cisco Systems, Inc. CSX Corp. (a) Dow Chemical Co. (a) Energy Transfer Equity LP Energy Transfer Partners LP (a) Frontier Communications Corp. (a) iRobot Corp.* (a) JPMorgan Chase & Co. Laboratory Corp. of America Holdings* (a) Life Technologies Corp.* (a) Monsanto Co. NCR Corp.* NetApp, Inc.* New York Times Co. "A"* (a) Newmont Mining Corp. Oracle Corp. PerkinElmer, Inc. Quest Diagnostics, Inc. Rock-Tenn Co. "A" Ryder System, Inc. Schlumberger Ltd. Starwood Hotels & Resorts Worldwide, Inc. Symantec Corp.* The Mosaic Co. (a) UnitedHealth Group, Inc. Weight Watchers International, Inc. Williams Companies, Inc. (a) (Cost $314,004,262) Total Common Stocks (Cost $838,475,350) Preferred Stocks 2.0% Brazil 0.7% Itau Unibanco Holding SA (ADR) (a) Germany 1.3% Volkswagen AG Total Preferred Stocks (Cost $16,570,053) Participatory Notes 0.4% Nigeria Bank of Nigeria (issuer HSBC Bank PLC), Expiration Date 11/5/2013 Guaranty Trust Bank PLC (issuer HSBC Bank PLC), Expiration Date 9/15/2014* Zenith Bank PLC (issuer HSBC Bank PLC), Expiration Date 2/2/2015* Total Participatory Notes (Cost $2,710,676) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce (Cost $0) Shares Value ($) Securities Lending Collateral 19.6% Daily Assets Fund Institutional, 0.23% (d) (e) (Cost $160,400,689) Cash Equivalents 1.3% Central Cash Management Fund, 0.14% (d) (Cost $10,679,990) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,028,836,758)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,032,156,506. At August 31, 2012, net unrealized depreciation for all securities based on tax cost was $51,447,338. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $42,100,562 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $93,547,900. (a) All or a portion of these securities were on loan amounting to $157,745,095. In addition, included in other assets and liabilities, net are pending sales, amounting to $8,277, that are also on loan (see Notes to Financial Statements). The value of all securities loaned at August 31, 2012 amounted to $157,753,372, which is 19.3% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the London Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stocks (f) Austria $
